Citation Nr: 0024423	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to Agent 
Orange.

2.  Entitlement to an increased (compensable) original 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
July 1970, and from April 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Upon review of the evidentiary record, the Board notes the 
issue of entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to Agent 
Orange was denied in a June 1998 rating decision.  The RO 
also granted service connection for hearing loss, left ear 
and assigned a noncompensable disability evaluation.  The 
veteran submitted a Notice of Disagreement with this decision 
in July 1998, and a Statement of the Case was issued in 
September 1998 in reference to the issues of entitlement to 
service connection for hearing loss of the right ear and 
peripheral neuropathy, including as secondary to exposure to 
Agent Orange, and entitlement to an increased (compensable) 
evaluation for hearing loss of the left ear.  The veteran 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
in March 1999. 

In February 1999, subsequent to the issuance of the September 
1998 Statement of the Case, the veteran submitted additional 
evidence concerning his claim for service connection for 
peripheral neuropathy.  The record is negative for any 
indication that the veteran's claim has been reviewed on the 
basis of this additional evidence, and the RO did not issue a 
Supplemental Statement of the Case.  A Supplemental Statement 
of the Case will be furnished to the veteran and his 
representative when additional pertinent evidence is received 
after a Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued.  38 C.F.R. § 19.31 
(1999).  Therefore, the Board finds that this issue must be 
returned to the RO in order to issue a Supplemental Statement 
of the Case so as to afford the veteran due process.  

Moreover, the additional evidence includes the July 1996 
report by a private examiner concerning the veteran's back 
disability.  This report includes a discussion of the 
difference between the veteran's back disability and his 
peripheral neuropathy.  However, it appears that a portion of 
this report is missing, including the end of the discussion 
of peripheral neuropathy.  While the Board has yet to reach a 
determination as to whether or not the veteran's claim for 
service connection for peripheral neuropathy is well 
grounded, there is a limited duty to assist the veteran in 
obtaining identified evidence that could possibly make a 
claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds 
that an attempt to obtain a complete copy of the July 1996 
private medical report must be made in order to fulfill this 
duty.  

The issues of entitlement to service connection for hearing 
loss of the right ear and entitlement to a compensable 
evaluation for service connected hearing loss of the left ear 
were both included in the September 1998 Statement of the 
Case.  Service connection for hearing loss of the right ear 
was established in a June 1999 rating decision on the basis 
of clear and unmistakable error in the June 1998 rating 
decision which had initially denied the veteran's claim.  
This is considered a complete grant of the benefits sought on 
appeal, and the issue of entitlement to service connection 
for hearing loss of the right ear is no longer on appeal.  
However, the June 1999 rating decision evaluated the 
veteran's bilateral hearing loss as zero percent disabling.  
The veteran submitted a VA Form 9 expressing continued 
dissatisfaction with the zero percent evaluation of his 
bilateral hearing loss in July 1999.  The issue of 
entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear is inextricably intertwined with 
the issue of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss, and these issues must 
be considered together.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, the issue that is currently 
considered to be on appeal to the Board is the issue of 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, as is noted on the first page of this 
decision.  

The Board finds that the veteran's claim for entitlement to 
an increased (compensable) evaluation for bilateral hearing 
loss is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran has not been afforded a VA evaluation of his 
service connected bilateral hearing loss since October 1997.  
The Board finds that an additional VA audiological evaluation 
to assess the current level of severity of the veteran's 
bilateral hearing loss would be of assistance in reaching a 
decision in this case.  

Furthermore, the record shows that while the RO has issued a 
Statement of the Case for the issue of entitlement to an 
increased (compensable) evaluation for unilateral hearing 
loss for the left ear, there has been no opportunity to issue 
a Supplemental Statement of the Case for the issue of 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  The Board notes that the regulations 
governing the evaluation of unilateral and bilateral hearing 
loss have some important differences, and finds that the 
veteran and his representative must be issued a Supplemental 
Statement of the Case containing the pertinent laws and 
regulations pertaining to the evaluation of bilateral hearing 
loss.  

Therefore, in order to assist the veteran in the development 
of his claims, and to afford him due process, these issues 
are remanded to the RO for the following action:  

1.  The RO should obtain a complete copy 
of the July 15, 1996, examination report 
from Wayne K. Nadamoto, M.D., of Honolulu 
pertaining to treatment of the veteran's 
peripheral neuropathy.  In addition, the 
RO should obtain the names and addresses 
of all medical care providers who have 
treated the veteran for bilateral hearing 
loss since October 1997.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
audiological evaluation to determine the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The Supplemental Statement of the Case 
should contain the laws and regulations 
pertaining to the evaluation of bilateral 
hearing loss.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 



